Citation Nr: 0428715	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder from October 22, 1992, to July 16, 1998?

2.  Entitlement to an effective date earlier than July 17, 
1998, for a total rating for compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970 and from January 1974 to August 1974.

This matter was previously before the Board of Veterans' 
Appeals (Board) in December 2001, at which time the issue 
whether an August 1997 rating decision involved clear and 
unmistakable error (CUE) in assigning a 50 percent evaluation 
for post-traumatic stress disorder (PTSD) was denied.  The 
issues of entitlement to earlier effective dates for a 50 
percent rating for PTSD and for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, for 
additional development.  

The Board's denial of the CUE claim was then appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and subsequently vacated and remanded to the Board by order 
of the Court.  

In September 2002, the Board remanded the case and restyled 
the issue for appellate review as what evaluation was 
warranted for PTSD from October 22, 1992 to July 16, 1998, 
and to that is added the only remaining remanded matter as to 
entitlement to an earlier effective date for a TDIU.  




FINDINGS OF FACT

1.  By a rating decision of May 18, 1993, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation therefor, effective from October 22, 1992.

2.  Thereafter, the veteran perfected an appeal to the May 
1993 rating decision, however, he subsequently withdrew his 
appeal in writing.  An attempt to reactivate the appeal 
followed, but that attempt was not undertaken within the time 
limits prescribed by the VA's Adjudication Procedure Manual, 
M21-1, Part IV, para. 8.35.  

3.  Consideration of the question of what rating is for 
assignment for the veteran's PTSD prior to and on May 18, 
1993, is precluded by the finality of the rating decision 
effectuated on May 18, 1993.  

4.  The veteran filed a claim of entitlement to a TDIU in 
November 1992.

5.  By its rating decision of August 6, 1997, the RO 
increased the rating assigned for the veteran's PTSD from 30 
percent to 50 percent, effective from October 22, 1992; an 
appeal of such action was initiated by the veteran in July 
1998 and has remained pending since.  

6.  For the period from October 22, 1992, to May 18, 1993, 
the veteran's service-connected disabilities rendered him 
unemployable.  

7.  For the period from May 19, 1993, to November 6, 1996, 
the veteran's PTSD was productive of a severe impairment in 
his ability to establish and maintain effective or favorable 
relationships with people and his psychoneurotic symptoms 
were of such severity and persistence as to result in a 
severe impairment in his ability to obtain or retain 
employment.

8.  For the period from May 19, 1993, to November 6, 1996, 
the veteran's only compensable service-connected disability, 
PTSD, precluded him from securing or following a 
substantially gainful occupation.  

9.  For the period from November 7, 1996, to July 16, 1998, 
the veteran's PTSD resulted in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, and 
rendered him unemployable.  


CONCLUSIONS OF LAW

1.  The rating decision of May 1993, granting entitlement 
service connection for PTSD and assigning a 30 percent 
evaluation therefor, effective from October 22, 1992, is 
final.  Consideration of the rating to be assigned for PTSD 
from October 22, 1992, to May 18, 1993 is precluded by the 
finality of that rating decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.204(b) (2003); VA Adjudication 
Procedure Manual, M21-1, Part IV, para. 8.35.  

2.  The criteria for the assignment of a TDIU for the period 
from October 22, 1992, to May 18, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.16, 4.130 (2003). 

3.  An appeal to the August 1997 rating decision increasing 
the rating assigned for PTSD to only 50 percent was perfected 
in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2003).

4.  The criteria for the assignment of a 100 percent 
schedular evaluation for PTSD for the period from May 19, 
1993, to November 6, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10 (2003).

5.  The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD from November 7, 1996, to July 16, 1998, 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2003). 

6.  The criteria for the assignment of a TDIU for the period 
from November 7, 1996, to July 16, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.16, 4.130 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, or otherwise governed by the law and not 
the facts, see Sabonis v. Brown, 6 Vet.App. 426 (1994), the 
need to discuss the VA's efforts to comply with the VCAA and 
its implementing regulations is obviated at this juncture.  
For the same reason, there is no need to examine whether the 
RO has fulfilled each of the directives of the Board, as set 
forth in its September 2002 remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

Finality of Prior Actions

By a rating decision of May 18, 1993, VA granted entitlement 
to service connection for PTSD, and assigned a 30 percent 
rating therefor, effective from October 22, 1992.  The 
veteran was notified of that decision in June 1993, and he 
perfected an appeal to the rating assigned.  In July 1996, 
the Board remanded the claim for further action.  

In an August 6, 1997 rating decision the schedular evaluation 
assigned for PTSD was increased to 50 percent, effective from 
October 22, 1992.  Notice of that action was provided to the 
veteran in an August 12, 1997 letter.  

By a VA Form 21-4138, Statement in Support of Claim, executed 
by the veteran on August 4, 1997, the following was set 
forth:

To whom it may concern:  I (name) accept the 50% 
you come with!  W/D appeal!  (sic)

/Signature/

The receipt date of such document by the RO is unknown, as it 
is not stamped by the RO on the date it was received.  There 
is a handwritten annotation on the document, dated August 7, 
1997, stating that "NDT" was updated, access done, Excel 
done, and VACOLS was done.  

In subsequent hearing testimony presented in March 2001, the 
veteran indicated that the phrase, "W/D appeal!," was not 
in his handwriting and that he had not signed the document 
with that phrase noted thereon.  He argued that no intent to 
withdraw his appeal relating to the rating of his PTSD was 
present at the time the statement was executed, and he 
further testified that such statement was offered in response 
to his representative's inquiry by telephone as to whether or 
not he would accept a proposed increase in the PTSD rating to 
50 percent.  

The Board finds that the veteran executed the August 4, 1997 
document.  Further, the Board finds that this document was 
executed prior to the August 6, 1997 rating decision 
increasing to 50 percent the rating for PTSD, and prior to 
the issuance of any written notice of the action taken.  
These facts, however, do not undermine the effect of the 
August 4, 1997 statement.  First, the Board finds that the 
document was offered in response to an apparent agreement 
between the parties and RO personnel as to the rating to be 
assigned for his PTSD.  The veteran had the right to accept 
or deny the offer of a rating increase.  Indeed, he does not 
dispute his acceptance of the 50 percent rating.  That 
statement, alone, indicates the veteran's acceptance of the 
proposed rating, the impact of which necessarily was the 
termination of his pending appeal.  AB v. Brown, 6 Vet. App. 
35, 38 (1993) (Where there is a clearly expressed intent to 
limit the appeal to a certain rating higher ratings need not 
be considered.)

In oral and written testimony, the veteran avers that he did 
not intend to withdraw his appeal as to the PTSD rating, 
based on his submission of the August 4, 1997 document.  That 
contention is not bolstered by reference to any other 
contemporaneous evidence identifying an absence of an intent 
on his part to withdraw such appeal.  He does raise the issue 
of his mental capacity, but the record is devoid of evidence 
that the veteran was mentally incompetent or so impaired from 
a mental standpoint at the time he executed the statement of 
April 4, 1997, as to render that agreement null and void.  
The undersigned acknowledges that the VA's claims 
adjudication process is one that is non-adversarial in nature 
and that VA is required to construe liberally all submissions 
of a claimant.  Nevertheless, in the absence of persuasive 
evidence contemporaneous to the August 1997 actions showing 
that the veteran did not intend to withdraw his appeal, his 
knowledge as to the VA's appellate procedures then in effect 
and the impact of his acceptance of the 50 percent rating are 
to be presumed.  No other reasonable conclusion may be 
reached other than that the veteran's acceptance of the 50 
percent rating terminated his appeal as to rating assignable 
for his PTSD.  The May 1993 rating decision is therefore 
final.  As such, there is no need to ascertain whether the 
veteran or someone else wrote the disputed phrase, "W/D 
Appeal" or at what point in time such phrase was made a part 
of the August 4, 1997 document.  

On July 17, 1998, a statement disagreeing with the August 
1997 rating decision was received by the RO.  That was 
followed by the issuance of a statement of the case and the 
filing of another substantive appeal.  Hence, the veteran has 
perfected an appeal to the August 1997 rating decision.

In November 1999, the veteran filed a TDIU claim.  In May 
2000, the RO granted entitlement to a TDIU and increased the 
evaluation for PTSD from 50 to 70 percent.  Each award was 
effective from July 17, 1998.  

In July 2000, the veteran filed a notice of disagreement with 
respect to that portion of the May 2000 rating decision 
granting an increased rating for PTSD, and asserted that 
there was a CUE as to the evaluation assigned in the August 
1997 rating decision.  

A January 2001 rating decision did not find CUE in the August 
1997 rating decision.  The veteran disagreed with that 
decision in February 2001.  In August 2001, the RO's decision 
review officer increased the evaluation for PTSD from 70 to 
100 percent, effective from July 17, 1998.  

As held previously, the veteran's August 1997 letter 
constitutes a withdrawal of his then existing appeal relating 
to the May 1993 rating decision, thereby rendering the May 
1993 action final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.204(b); VA's Adjudication Procedure Manual M21-
1, Part IV, para. 8.35.  

Still, by virtue of the veteran's July 1998 initiation of an 
appeal, which has remained pending to date, finality has not 
attached to the August 1997 rating decision in which the PTSD 
rating was increased to 50 percent, effective from the date 
of the grant of service connection for PTSD.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104.  In the absence of finality of 
the August 1997 action, there cannot by definition be a 
viable claim for CUE as to that matter.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2003); see Link v. West, 12 
Vet.App. 39, 45 (1998).

Substance of Claims

The finality of the May 1993 rating decision precludes 
consideration of the question of what rating is for 
assignment for PTSD prior to and on May 18, 1993.  Further, 
no allegation of CUE regarding the May 1993 action has been 
advanced by the veteran or developed for the Board's review 
at this time.

In terms of the veteran's entitlement to a TDIU, for the 
period from October 22, 1992, to May 18, 1993, the veteran's 
only compensable service-connected disability was PTSD for 
which a 30 percent schedular evaluation was then in effect.  
Subsequent RO action assigned a 50 percent rating for PTSD as 
of October 22, 1992.  The only other service-connected 
disability, residuals of a hernia repair, was rated as 
disabling to a noncompensable degree and that rating has 
continued to be rated at that level throughout.  Thus, as the 
schedular requirements for assignment of a TDIU under 
38 C.F.R. § 4.16(a), as in effect then and now, are not shown 
to have been met, a demonstration of extraschedular 
entitlement to a TDIU is required.  38 C.F.R. § 4.16(b).  

In his November 1992 application for VA compensation 
benefits, the veteran reported that he had not been employed 
since August 1990.  That application is construed as a claim 
for a TDIU.  The record also reflects that the Social 
Security Administration (SSA) determined that while monetary 
benefits were not awardable prior to February 1994, the SSA 
found that he was entitled to disability benefits from 
October 1990, due to anxiety and related affective disorders.  
There is no indication in the record that the SSA found that 
the veteran was able to perform substantially gainful 
employment thereafter.  Also, no trial work period of any 
duration is demonstrated to have been established by the SSA 
during the applicable time frame or thereafter. 

Pertinent medical data consist of a single record of VA 
outpatient treatment compiled in November 1992, indicating 
that the veteran was on medication for control of his 
symptoms, as well as the report of a VA psychiatric 
examination in December 1992.  With regard to the latter 
document, it was then noted that the veteran had been 
unemployed for a period of two and one-half years and that he 
was bothered by PTSD symptoms, including combat nightmares, 
hypervigilance, and sleep difficulties.  Examination showed 
that he was markedly hypervigilant, tense, dysphoric, self-
isolating, and ridden with feelings of guilt.  The foregoing 
evidence, notwithstanding the absence of a schedularly 
sufficient combined disability rating, warrants the 
assignment of a TDIU for the period from October 22, 1992, to 
May 18, 1993.  38 C.F.R. § 4.16.

As for the claim for increase for PTSD, the period under 
review extends from May 19, 1993, the day following entry of 
the final action of May 18, 1993, to July 16, 1998, the day 
prior to the RO's prior assignment of a 100 percent schedular 
evaluation for the veteran's PTSD.  The law in effect for the 
period from May 19, 1993, to November 6, 1996, is set forth 
at 38 C.F.R. § 4.16(c), 4.132 (1996).

Medical records denote the presence of the veteran's blunted 
or restricted affect and an irritable mood in January and 
July 1994.  Testimony was furnished under oath by the veteran 
at an RO hearing in June 1994 that his only recent employment 
was a roughly month long stint in 1994 as a weekend 
maintenance person at McDonald's.  

When seen on an outpatient basis in October 1994, there was a 
notation that, in addition to a depressed mood and blunted 
affect, he was working full time in order to send monies to 
his child that was living elsewhere, but such is not 
otherwise verified by the record.  In fact, at the time of 
each successive outpatient visit to a VA medical facility 
from January 1995 through July 1998, there are entries that 
the veteran continued to be unemployed.  He further indicated 
in RO hearing testimony offered in March 2001 that his work 
at McDonald's in 1994 had represented his most recent work 
attempt.  

Throughout the period from early 1995 to mid-1998, the 
veteran continued to be disabled by significant mood and 
affect deficiencies, interspersed with findings of poor 
impulse and temper control, social withdrawal and isolation, 
suicidal ideation, and poor and inadequate sleep.  

In a September 1996 report from a Vet Center, the veteran was 
noted to suffer from survivor guilt, a severe sleep 
disturbance, chronic relationship problems, intrusive 
thoughts, recurrent dreams, trust and authority difficulties, 
numbing, and an inability to concentrate.  A deterioration in 
his condition was noted to have occurred during the period 
from April 1992 to mid-1995, with continuing social 
isolation.  The appellant's prognosis was judged to be poor.

As well, the veteran underwent a VA psychiatric examination 
in September 1996 that yielded a diagnosis of PTSD and a 
Global Assessment of Functioning Scale score of 40.  No 
employment was noted, and his social judgment skills were 
poor due to hyperarousal.  

Based on the foregoing, the Board finds that a 70 percent 
schedular evaluation is for assignment based on a severe 
impairment in the veteran's ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence as 
to result in a severe impairment in his ability to obtain or 
retain employment for the period from May 19, 1993, to 
November 6, 1996.  Moreover, during this period the veteran's 
only compensable service-connected disability, PTSD, rated as 
70 percent disabling, precluded him from securing or 
following a substantially gainful occupation.  Hence, under 
38 C.F.R. § 4. 16(c), a 100 percent schedular evaluation is 
warranted for the period from May 19, 1993 to November 6, 
1996.   

Regarding the period from November 7, 1996, to July 16, 1998, 
evidence on file demonstrates occupational and social 
impairment resulting due to PTSD with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  Although total disablement due to PTSD is 
not indicated during such time frame, a 70 percent schedular 
evaluation is warranted during that period.  It is otherwise 
determined that the veteran's service-connected PTSD and 
residuals of a herniorrhaphy, rendered him unemployable 
during the period from November 7, 1996, to July 16, 1998, 
such that a total disability rating for compensation under 
38 C.F.R. § 4.16 is for assignment.  

All other matters developed and certified for the Board's 
review at this time are not herein addressed as they are 
rendered moot by the actions herein taken.


ORDER

A TDIU is assigned for the period from October 22, 1992, to 
May 18, 1993, subject to those provisions governing the 
payment of monetary benefits

A 100 percent schedular evaluation for PTSD is assigned for 
the period from May 19, 1993, to November 6, 1996, subject to 
those provisions of monetary benefits.  

A 70 percent schedular evaluation is assigned for PTSD from 
November 7, 1996, to July 16, 1998, subject to those 
provisions governing the payment of monetary benefits.  

A TDIU is assigned for the period from November 7, 1996, to 
July 16, 1998, subject to those provisions governing the 
payment of monetary benefits.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



